                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

JEREMY L. BROWN                               :         DOCKET NO. 2:18-cv-1544
    D.O.C. # 324084

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


DARRELL VANNOY                                :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the instant petition be

DENIED and DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers, on this 30th day of October, 2019.



                       _________________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
